 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   TIFFANY MAE S.,

 9                             Plaintiff,                   Case No. C19-5432 MLP

10          v.                                              ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                             Defendant.

13
                                        I.        INTRODUCTION
14
            Plaintiff seeks review of the denial of her application for Supplemental Security Income
15
     and Disability Insurance Benefits. Plaintiff contends the administrative law judge (“ALJ”) erred
16
     by rejecting the medical opinions of State agency physicians. (Dkt. # 8.) As discussed below, the
17
     Court REVERSES the Commissioner’s final decision and REMANDS the matter for further
18
     administrative proceedings under sentence four of 42 U.S.C. § 405(g).
19
                                            II.   BACKGROUND
20
            Plaintiff was born in 1986, has a ninth-grade education, and has worked as a house
21
     keeper and in the fast food industry. AR at 70, 227, 240. Plaintiff was last gainfully employed in
22
     2007. Id. at 231.
23




     ORDER - 1
 1             On March 3, 2016, Plaintiff applied for benefits, alleging disability as of March 3, 2016.

 2   AR at 26, 63. Plaintiff’s application was denied initially and on reconsideration, and Plaintiff

 3   requested a hearing. Id. at 126-29, 133-35, 136-38. After the ALJ conducted a hearing on May

 4   29, 2018, the ALJ issued a decision finding Plaintiff not disabled. Id. at 23-36.

 5             Utilizing the five-step disability evaluation process,1 the ALJ found:

 6             Step one: Plaintiff has not engaged in substantial gainful activity since March 3, 2016.

 7             Step two: Plaintiff has the following severe impairments: asthma and depressive disorder
               (20 CFR § 416.920(c)).
 8
               Step three: These impairments do not meet or equal the requirements of a listed
 9             impairment.2

10             Residual Functional Capacity: Plaintiff can lift 25 pounds occasionally and 20 pounds
               frequently. She is able to occasionally climb ramps/stairs. She is able to perform work
11             that does not require climbing ladders/ropes/scaffolds. She is able to perform work that
               allows her to avoid exposure to pulmonary irritants (e.g. dusts, fumes, odors, gases) and
12             to hazards as defined by the Dictionary of Occupational Titles (DOT). She can
               understand, recall, and execute simple tasks. She is able to work in a setting that is
13             predictable with routine work changes. She is able to work in a primarily independent
               work setting with no contact with the public, occasional, superficial contact with
14             coworkers, and occasional contact with supervisors after the initial training period.

15             Step four: Plaintiff has no past relevant work.

16             Step five: As there are jobs that exist in significant numbers in the national economy that
               Plaintiff can perform, Plaintiff is not disabled.
17
     AR at 23-36.
18
               As the Appeals Council denied Plaintiff’s request for review, the ALJ’s decision is the
19
     Commissioner’s final decision. AR at 9-14. Plaintiff appealed the final decision of the
20
     Commissioner to this Court. (Dkt. # 8.)
21

22

23
     1
         20 C.F.R. § 416.920.
     2
         20 C.F.R. Part 404, Subpart P. Appendix 1.


     ORDER - 2
 1                                    III.     LEGAL STANDARDS

 2          Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social

 3   security benefits when the ALJ’s findings are based on legal error or not supported by substantial

 4   evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As a

 5   general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the

 6   ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

 7   (cited sources omitted). The Court looks to “the record as a whole to determine whether the error

 8   alters the outcome of the case.” Id.

 9          “Substantial evidence” is more than a scintilla, less than a preponderance, and is such

10   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

11   Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th

12   Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical

13   testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

14   1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

15   neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas v.

16   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one

17   rational interpretation, it is the Commissioner’s conclusion that must be upheld. Id.

18                                           IV.   DISCUSSION

19          A.      The ALJ Erred in Evaluating the Medical Opinions of the State Agency
                    Physicians
20
            ALJs are obligated to consider the opinions of non-examining state agency physicians
21
     that relate to the nature and severity of an impairment, or whether a claimant meets or equals a
22
     listing. 20 C.F.R. §§ 404.1527(f)(2)(ii), 416. 927(f)(2)(ii). An ALJ must evaluate the opinion of a
23
     non-examining source, and must explain the weight he assigns it. See SSR 96-6p. An ALJ may



     ORDER - 3
 1   reject the controverted opinions of an examining physician only by providing specific and

 2   legitimate reasons that are supported by the record. Bayliss, 427 F.3d at 1216.

 3                  1.     Dr. Bruce Eather, Ph.D., and Dr. Carla van Dam, Ph.D.

 4          Drs. Eather and van Dam conducted mental RFC assessments in 2016. AR at 106-08,

 5   121-23. They both opined Plaintiff was moderately limited in her ability to complete a normal

 6   workday and workweek without interruptions from her psychological symptoms and to perform

 7   at a consistent pace without an unreasonable number and length of rest periods. Id. at 107, 122.

 8   Specifically, they opined:

 9          The claimant is able to understand, recall and execute simple tasks. While
            ongoing symptoms of depression will reduce efficiency and reduce stress
10          tolerance, these are not to the degree as to the prevent ability to engage in work
            activity within an average schedule and work week the majority of the time.
11
     Id. With regard to work environments, Drs. Eather and van Dam opined that Plaintiff would be
12
     able to work in a primarily independent work setting with superficial social demands and
13
     interactions with supervisors, coworkers, and the general public. Id. at 108, 122. They also
14
     opined Plaintiff would be able to work in a setting that is predicable with routine work changes.
15
     Id. at 108, 123.
16
            The ALJ summarized Drs. Eather and van Dam’s medical opinions and assigned them
17
     great weight. AR at 33. The ALJ found the opinions to be consistent with the record as a whole,
18
     including Plaintiff’s daily activities such as adhering to a routine methadone program, caring for
19
     her young child, and attending school weekly. Id. In determining Plaintiff’s RFC with regard to
20
     her mental health impairments, the ALJ found:
21
            She can understand, recall, and execute simple tasks. She is able to work in a setting that
22          is predictable with routine work changes. She is able to work in a primarily independent
            work setting with no contact with the public, occasional, superficial contact with
23          coworkers, and occasional contact with supervisors after the initial training period.




     ORDER - 4
 1   Id. at 29.

 2           Plaintiff argues that the ALJ erred by purporting to credit Drs. Eather and van Dam’s

 3   opinions but failing to explain why she did not account for their opinion regarding Plaintiff’s

 4   ability to engage in work activities beyond the majority of the time. (Dkt. # 8 at 3.) Plaintiff

 5   argues this alleged error is not harmless because the vocational expert (“VE”) testified that an

 6   individual who could not sustain routine tasks on a regular and continuing basis for a 40-hour

 7   work week could not perform any occupations in the national or regional economy. (Id. (citing

 8   AR at 92).)

 9           In response, Defendant asserts that even though the ALJ gave great weight to Drs. Eather

10   and van Dam’s opinions, the RFC is based on the record as a whole, including medical and

11   testimonial evidence. (Dkt. # 9 at 2-3.) As such, Defendant argues that the RFC is not required to

12   contain the exact terms used by medical sources. (Id.) Defendant also argues Drs. Eather and van

13   Dam opined that Plaintiff was not disabled (dkt. # 9 at 3), which Plaintiff disputes (dkt. # 10 at 2-

14   3).

15           An ALJ errs by purporting to give great weight to a physician’s opinion, yet failing to

16   include all of the physician’s opined limitations in the RFC. See Betts v. Colvin, 531 Fed.Appx.

17   799, 800 (9th Cir. 2013) (finding the ALJ committed reversible error by purporting to give great

18   weight to an examining physician, yet failing to include many of the physician’s opined

19   limitations in the RFC). Here, the ALJ erred by disregarding aspects of Drs. Eather and van

20   Dam’s opinions without providing explanation. The ALJ assigned their opinions great weight,

21   but failed to address the portions of their opinions that Plaintiff would have the “ability to engage

22   in work activity within an average schedule and work week the majority of the time.” AR at 33

23   (emphasis added). “The majority of the time” implies that there are times when Plaintiff would




     ORDER - 5
 1   be unable to sustain an average work week, and therefore presents a limitation regarding

 2   Plaintiff’s ability to sustain work. Because the ALJ did not provide any reason for disregarding

 3   Drs. Eather and van Dam’s opined limitation, the ALJ erred.

 4           Because the VE testified that an individual would not be able to perform any occupations

 5   in the national or regional economy if that individual could not “sustain sufficient concentration,

 6   persistence or pace to do even simple routine tasks on a regular and continuing basis for eight

 7   hours a day, five days a week for a 40 hour work week or equivalent work schedule” (AR at 92),

 8   and the ALJ failed to address whether Plaintiff’s ability to sustain work the “majority of the

 9   time” would meet these scheduling requirements, the ALJ’s error is not harmless.3 See Treichler

10   v. Comm’r Soc. Sec., 775 F.3d 1090, 1102 (9th Cir. 2014) (An error is only harmless if it is

11   “inconsequential to the ultimate nondisability determination”).

12                                           V.      CONCLUSION

13           For the foregoing reasons, the Commissioner’s final decision is REVERSED and this

14   case is REMANDED for further administrative proceedings under sentence four of 42 U.S.C. §

15   405(g). On remand, the ALJ should give specific and legitimate reason for either rejecting or

16   accepting the limitations in Drs. Eather and van Dam’s opinions.

17           Dated this 16th day of October, 2019.


                                                               A
18

19                                                             MICHELLE L. PETERSON
                                                               United States Magistrate Judge
20

21

22

23   3
       The Court notes the phrase the “majority of the time” has been found to be unclear in other cases in this
     jurisdiction. See e.g., Thompson v. Berryhill, C16-1447-DWC; Houston v. Colvin, C15-1205-KLS;
     Casiano v. Colvin, C15-1708; but see Soukup v. Berryhill, C16-1512-JPD.


     ORDER - 6
